Citation Nr: 0614046	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  99-16 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for heart disorder.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a stomach disorder.

4.  Entitlement to an initial evaluation in excess of 20 
percent for service-connected mild degenerative joint disease 
of the right hip iliotibial band with snapping hip syndrome.

5.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected palmaris longus tendonitis.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to December 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) above, which, 
in pertinent part, denied entitlement to service connection 
for heart disease, stomach/intestinal pathology, and left 
foot pain.  In that decision, the RO also granted service 
connection for a right hip disability and a left wrist 
disability, assigning a 10 percent and noncompensable 
evaluation, respectively.  

The veteran appealed the RO's determination in the March 1999 
rating decision, and in April 2002 the RO increased the 
evaluations for service-connected right hip and left wrist 
disabilities to 20 percent and 10 percent, respectively.  The 
RO continued the denial of service connection for heart 
disease, stomach pathology, and left foot pain.  The veteran 
has stated that service connection for the disabilities 
listed above is warranted, and that he warrants increased 
evaluations for the service-connected disabilities.  Thus, 
the appeal continues.  





FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
heart disorder that is due to any incident or event in 
military service.

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
left foot disability that is due to any incident or event in 
military service.

3.  The competent and probative medical evidence 
preponderates against a finding that the veteran has current 
stomach disability that is due to any incident or event in 
military service.

4.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected right hip 
disability is characterized by flexion to 100 degrees, 
extension to 20 degrees, adduction to 25 degrees, and 
abduction to 30 degrees, with snapping of the hip during 
flexion and extension.  The veteran's limited motion is due 
to pain, lack of endurance, and fatigue.  There are no 
current clinical findings of muscle atrophy, dislocation, or 
subluxation, and the veteran manifests normal strength (5/5) 
in his right hip.

5.  The competent and probative medical evidence of record 
demonstrates that the veteran's service-connected left wrist 
disability is characterized by dorsiflexion to 70 degrees and 
palmar flexion to 40 degrees.  The veteran's range of motion 
is limited due to pain and lack of endurance, but there were 
no current clinical findings of muscle atrophy, swelling, or 
instability.  The strength in the veteran's hand is slightly 
limited at 4/5.  




CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

2.  A left foot disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2005).  

3.  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2005).  

4.  The schedular criteria for an initial evaluation in 
excess of 20 percent for service-connected mild degenerative 
joint disease of the right hip iliotibial band, with snapping 
hip syndrome, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5255 (2005).

5.  The schedular criteria for an initial evaluation in 
excess of 10 percent for service-connected palmaris longus 
tendonitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5215 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection and an increased 
rating.  In April 2002 and May 2004, the RO sent the veteran 
letters informing him of the types of evidence needed to 
substantiate his claims as well as its duty to assist him in 
substantiating his claims under the VCAA.  While the April 
2002 letter did not explicitly ask the veteran to provide 
"any evidence in [his] possession that pertain[s] to his 
claim, see 38 C.F.R. § 3.159(b)(1), the May 2004 letter 
contains such notice.  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  In this regard, the Board notes that 
the claims for service connection for heart, left wrist, 
right hip, left foot, and stomach disabilities currently on 
appeal were initiated in January 1999, and subsequently 
denied in a rating decision that was sent to the veteran in 
March 1999.  In April and July 1999, the veteran submitted a 
timely notice of disagreement to the RO and substantive 
appeal to the Board, respectively.  The VCAA was enacted in 
November 2000 and the RO sent the veteran a letter, dated 
April 2002, which informed him of the VCAA and its potential 
effect on his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirements was harmless error.  The content 
of the April 2002 and May 2004 letters provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was provided an opportunity at that 
time to submit additional evidence.  Following those letters, 
the September 2002 and December 2005 supplemental statements 
of the case (SSOC) were issued, which provided the veteran 
with 60 additional days to submit additional evidence.  Thus, 
the Board finds that the actions taken by VA have essentially 
cured the error in the timing of the notice.  Further, it 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  As the Federal Circuit Court has stated, it is 
not required "that VCAA notification must always be 
contained in a single communication from the VA."  Mayfield, 
supra, slip op. at 9. 

In addition, all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  For these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  Accordingly, we find that VA has 
satisfied its duty to

assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, i.e., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Given the ample communications regarding the 
evidence necessary to substantiate these claims, and the 
highly qualified veterans service organization representing 
the veteran, the Board finds that it is not prejudicial to 
decide the case now, as to both service connection and 
increased evaluation.  See Conway v. Principi, 353 F.3d 1369, 
1374 (2004), holding that the Court of Appeals for Veterans 
Claims must "take due account of the rule of prejudicial 
error."  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

A.  Service connection issues

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed heart, left foot, and stomach 
disabilities are not diseases subject to presumptive service 
connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

1.  Heart disorder

Review of the evidentiary record reveals there is no 
competent medical evidence of record showing the veteran has 
a current heart disability that is related to military 
service.  The veteran's service medical records (SMRs) reveal 
that, at his pre-induction examination in July 1978, his 
heart was normal on clinical evaluation.  A March 1980 report 
of medical examination reveals the veteran had a systolic 
heart murmur that was not considered disabling.  In March 
1981, examination of the veteran's heart was essentially 
normal except for systolic murmur over the left sternal 
border.  He was admitted to the hospital at that time, but 
had no further complications.  The assessment was of a benign 
systolic murmur.  On examination in December 1981, the 
examiner noted the veteran reported with a completely 
asymptomatic heart murmur.  There were no findings of cardiac 
disease and an echocardiogram was normal, with probable late 
systolic edema.  The assessment was of an innocent murmur, 
with no need for further evaluation.  An April 1998 Medical 
Board Report reflects that the veteran's heart had normal 
rate without murmurs or gallops, with normal heart sounds.  
Likewise, the veteran's heart was normal at his retirement 
examination in July 1998.

There is no evidence of record showing the veteran complained 
of or required treatment for a heart disability after 
discharge from service.  At the April 2005 VA examination, 
the veteran complained of chest pain while resting.  The 
examiner noted the veteran was being treated at the Guyama VA 
Clinic, but there was no evidence of diagnosis or treatment 
for any heart or gastrointestinal condition.  On examination, 
the veteran's heart had regular rhythm with no audible 
murmur.  The diagnosis was innocent heart murmur, most likely 
of a congenital etiology, asymptomatic sinus bradycardia, and 
atypical chest pain.  The examiner opined that there is no 
etiological relationship between the veteran's heart murmur 
and service, noting that his heart murmur during service was 
most likely congenital because there is no evidence of a 
pathological murmur during service.  The examiner also opined 
that the sinus bradycardia shown in service has remained 
asymptomatic, and that there is no evidence in the SMRs or 
subsequent medical records showing he complained of heart 
problems.  In regard to the veteran's complaints of chest 
pain, the examiner opined that his complaints are unlikely 
related to service as there is no evidence of chest pain in 
the SMRs and subsequent medical records.  

Based on the foregoing, the Board finds that, although there 
is evidence showing the veteran currently has a heart murmur, 
no medical professional has ever related the veteran's 
current heart disorder to disease or injury incurred during 
service.  As noted, the examiner who conducted the April 2005 
VA examination opined that the veteran's heart murmur was 
congenital, noting there was no pathology to explain the 
veteran's disorder.  The only evidence of record that links 
the veteran's service and current heart disorder is the 
veteran's own statements.  The Board does not doubt the 
veteran sincerely believes his heart disorder had its 
inception in service.  However, there is no indication that 
he has the requisite knowledge of medical principles which 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
determining that the preponderance of the evidence is against 
the veteran's claim for service connection, the Board again 
notes his heart was reported as normal when he retired from 
service in October 1998, and there is no medical evidence of 
record showing he required treatment for a heart disability 
since that time.  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current heart disorder is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

2.  Left foot pain

The service medical records reveal that, in January 1998, the 
veteran complained of left foot pain with no history of 
trauma.  X-rays were within normal limits and the diagnosis 
was left foot pain with no gout or degenerative joint 
disease.  A March 1998 report of medical history reflects the 
veteran had been complaining of throbbing pain in his left 
foot for two months, which was diagnosed as a bunion.  The 
service medical records contain no additional complaints, 
treatment, or findings related to a left foot disability and 
the veteran's feet were normal at his retirement examination 
in July 1998.  

After carefully reviewing the evidence, the Board finds the 
preponderance of the evidence is against the veteran's claim 
for service connection.  In this regard, the Board notes 
there is no evidence showing that he required treatment for a 
left foot disability after separation from service.  A May 
2004 VA treatment record which reflects the veteran 
complained of right foot pain, but there is no indication he 
complained of problems with his left foot.  X-rays of the 
veteran's feet taken at that time revealed bilateral small 
calcaneal heel spurs.  

At the April 2005 VA examination, the veteran was diagnosed 
with bilateral calcaneal spurs (degenerative joint disease), 
as shown by the May 2004 X-rays, as well as bilateral 
Achilles tendonitis and plantar fasciitis secondary to the 
first diagnosis.  However, the examiner opined it is unlikely 
that the veteran's current diagnoses were caused by military 
service, stating that the condition is more likely related to 
the natural progress of aging, noting that the veteran's 
complaints of left foot pain in service were acute and 
transitory, and resolved with treatment.  Likewise, although 
the September 2005 VA examination report reflects the veteran 
was diagnosed with left foot calcaneal spurs and Achilles 
tendonitis, the examiner opined it is less than likely that 
the veteran's current left foot condition is related to 
service.  The examiner noted the veteran was diagnosed with a 
bunion and gout during service, but also noted that current 
examination of his left foot did not reveal a visual bunion 
or gout and that the veteran did not have a diagnosis of 
Achilles tendonitis during active service.

The Board notes that the veteran was given an opportunity to 
submit evidence in support of his claim, and there is no 
opposing medical opinion in the evidence of record linking 
the veteran's current left foot disability to service.  In 
addition, the Board notes the veteran has not submitted or 
identified medical records which reflect complaints or 
treatment related to a left foot disability prior to May 
2004, which is about six years after he was separated from 
service.  Thus, although the SMRs show the veteran complained 
of left foot pain during service, the question of causation 
of present disability turns, in part, upon whether the in-
service injury continued into, or caused, a post-service 
disability.  The gap of years in the record militates against 
a finding that the in-service injury caused a chronic 
disorder, and also rebuts any assertion of continuity of 
symptomatology since separation from service.  See 38 C.F.R. 
§ 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that 
service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for years after service).  

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current left foot disability is 
causally related to his period of active military service, 
the claim for service connection must be denied.  See 
Hickson, supra.

The Board notes the examiner who conducted the April 2005 VA 
examination noted that May 2004 X-rays showed the veteran had 
degenerative joint disease in his left foot, which is a one 
of the chronic diseases for which presumptive service 
connection can be granted under 38 U.S.C.A. § 1101(3); 
38 C.F.R. § 3.309(a).  However, in order for presumptive 
service connection to apply, as noted above, the arthritis 
must have been manifested to a compensable degree within one 
year after the date of the veteran's separation from service.  
See 38 C.F.R. § 3.307(a).  Here, the Board notes the 
veteran's arthritis findings were noted and the diagnosis was 
rendered more than five years after he was discharged from 
service.  Therefore, service connection on a presumptive 
basis is not warranted in this case.  

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the veteran's 
claim for service connection for a left foot disability, and 
the benefit-of-the-doubt doctrine is not for application.  
See Gilbert, 1 Vet. App. at 55.

3.  Stomach disorder

The SMRs show that, in June and July 1981, the veteran was 
diagnosed with mild viral gastroenteritis after complaining 
of diarrhea, nausea, and headache.  In January 1987, he 
complained of a head cold manifested by abdominal pain, and 
the diagnostic assessment was benign abdominal cramps and 
gastroenteritis.  The service medical records contain no 
other complaints, treatment, or findings related to a stomach 
disorder, and the veteran's abdomen and viscera were normal 
at his retirement examination in July 1998.  

The record does not contain any medical records showing the 
veteran complained of stomach problems after service.  On 
general examination in March 2004, his abdomen was non-
tender, non-distended, soft, and depressible, with no masses 
or organomegaly on examination.  The April 2005 VA 
examination report reflects that he complained of epigastric 
pain associated with heartburn and acid reflux about once or 
twice a month.  After examining the veteran and reviewing his 
SMRs, the examiner diagnosed him with gastroesophageal reflux 
disease.  The examiner opined that it is unlikely the 
veteran's gastric condition is related to his military 
service, noting that, although he complained of having had 
acute gastroenteritis episodes during service, there is no 
evidence of diagnosis or treatment for any chronic 
gastrointestinal problem in the SMRs or subsequent medical 
records.  

In this context, the Board notes there is no evidence showing 
complaints, treatment, or findings related to a stomach 
disorder after the veteran was separated from service.  The 
veteran was given an opportunity to submit evidence in 
support of his claim; however, there is no opposing medical 
opinion in the evidence of record linking the veteran's 
current gastrointestinal disability to service.  In addition, 
the Board notes the veteran has not submitted or identified 
medical records which reflect complaints or treatment related 
to a gastrointestinal disability since service, which 
militates against a finding that his in-service complaints 
caused or developed into a chronic disorder, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson, supra.

Therefore, with no competent and probative medical evidence 
indicating that the veteran's current gastrointestinal 
disability is causally related to his period of active 
military service, the claim for service connection must be 
denied.  See Hickson, supra.

B.  Increased rating issues

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  Right hip disability

Service connection for iliotibial band syndrome of the right 
hip with snapping hip syndrome was established in March 1999, 
and was assigned a 10 percent evaluation under Diagnostic 
Code (DC) 5299-5255, effective January 1999.  At that time, 
the RO considered service medical records showing the veteran 
was treated for and diagnosed with iliotibial band syndrome, 
with snapping hip syndrome, during service beginning in 1997.

In April 2002, the RO increased the veteran's disability 
rating to 20 percent under DC 5255-5003, effective January 
1999.  In increasing the veteran's rating, the RO considered 
a September 1999 VA examination which revealed the veteran 
complained of occasional decreased strength and pain with 
prolonged walking.  He demonstrated extension to 40 degrees, 
flexion to 130 degrees, abduction to 45 degrees, and 
adduction to 30 degrees.  There was increased tenderness of 
the anterior iliac spine and snapping at the origin of the 
iliotibial band on flexion and abduction.  The examination 
report also reflects that X-rays of the veteran's hip taken 
in January 1999 revealed mild degenerative joint disease.

As noted, the veteran's service-connected right hip 
disability is currently assigned a 20 percent evaluation 
under  38 C.F.R. § 4.71a, DC 5255-5003.  The veteran's 
specific disability is not listed in the Rating Schedule, and 
the RO assigned DC 5277-5278 pursuant to 38 C.F.R. § 4.27, 
which provides that unlisted disabilities requiring rating by 
analogy will be coded as the first two numbers of the most 
closely related body part and "99."  See 38 C.F.R. § 4.20.  
Although it appears the RO determined that the most closely 
analogous diagnostic code is DC 5003, for degenerative 
arthritis, the Board notes the RO increased the veteran's 
disability rating to 20 percent under DC 5255, which pertains 
to impairment of the femur.  The Board will evaluate the 
veteran's left hip disability under all potentially 
applicable diagnostic codes in order to afford the veteran 
the highest disability rating possible; therefore, the Board 
finds the veteran has not been prejudiced by this omission.  

Under DC 5255, a 20 percent evaluation is warranted where 
there is impairment caused by malunion of the femur with 
moderate knee or hip disability and a 30 percent evaluation 
is warranted where there is impairment caused by marked knee 
or hip disability.  

The Board observes that the words "moderate" and "severe" 
are not defined in the Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of descriptive terminology such as "mild" by medical 
examiners, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 
4.6.  

In evaluating the veteran's claim, the Board notes that at 
the September 2005 VA examination the veteran demonstrated 
flexion to 100 degrees, extension to 20 degrees, adduction to 
25 degrees, and abduction to 30 degrees.  The examiner noted 
the limited motion was due to pain, lack of endurance, and 
fatigue.  The examiner also noted the veteran had snapping 
during flexion and extension.  The veteran was noted to have 
a mild antalgic gait without assistance devices.  There were 
no findings of muscle atrophy, dislocation or subluxation, 
and the veteran had normal strength (5/5) in his right hip.  
Based upon the foregoing, and in evaluating the veteran's 
right hip disability analogously under DC 5255, the Board 
finds that the preponderance of the evidence shows the 
veteran suffers from a moderate hip disability.  The evidence 
of record does not show the veteran suffers from a marked hip 
disability to warrant a higher disability rating under 
DC 5255.  In this context, the Board again notes that review 
of the record shows the veteran has limited range of motion 
in the right hip with snapping on flexion and extension, but 
has normal muscle strength , no muscle atrophy, no 
dislocation or subluxation, and has a mildly antalgic gait.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his right hip 
disability under all other appropriate diagnostic codes.  
However, on examination in September 1999, April 2005, and 
September 2005, there was no ankylosis found in the right 
hip.  In addition, the veteran has demonstrated abduction to 
45 degrees at the September 1999 VA examination, to 15 
degrees at the April 2005 examination, and to 30 degrees at 
the September 2005 examination.  Furthermore, he has never 
been shown to have a flail joint of the hip.  Therefore, DCs 
5250, 5253, and 5254 are not for application in this case.  

The Board does note the veteran has been diagnosed with mild 
degenerative joint disease of the right hip.  Under DC 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic code, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent disability 
rating is warranted with X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and a 10 percent 
disability rating is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Note 1 accompanying DC 5003 states that the 20 
percent and 10 percent ratings based on X-ray findings will 
not be combined with ratings based upon limitation of motion. 

In evaluating the veteran's claim under DC 5003, the Board 
finds that, since the maximum evaluation under DC 5003 is 20 
percent, it would not assist the veteran in obtaining a 
higher rating and, therefore, is not for application.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the veteran's claim, the Board notes that, at 
the September 2005 VA examination, he complained of flare-ups 
of pain about three to four times a week.  The examiner noted 
the veteran's limited motion was due to pain, lack of 
endurance, and fatigue, but he did not estimate the veteran's 
functional loss due to pain on motion.  Nonetheless, the 
Board finds the veteran is not prejudiced thereby.  Although 
the veteran was noted to have limited motion due to pain, 
lack of endurance, and fatigue, there were no objective 
findings of muscle spasm, weakness, or tenderness noted.  In 
addition, the Board notes the veteran's complaints of pain 
and objective findings of limited motion due to pain, lack of 
endurance, fatigue, and mild antalgic gait were considered in 
awarding the 20 percent evaluation currently assigned under 
DC 5255.  Therefore, while the veteran had pain on motion, 
the Board finds that the preponderance of the evidence is 
against a finding that his functional limitation due to pain 
warrants an evaluation in excess of 20 percent.  See 
38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

Finally, under the Court's holding in Fenderson, the Board 
has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
the Board finds that, at no time since the filing of the 
veteran's claim for service connection, in January 1999, has 
his right hip disability been more disabling than as 
currently rated under the present decision.

Based on the foregoing, the Board finds that the veteran's 
service-connected right hip disability warrants no more than 
a 20 percent rating.  

2.  Left wrist disability

Service connection for palmaris longus tendonitis was 
established in March 1999 and assigned a noncompensable (zero 
percent) evaluation under Diagnostic Code 5215, effective 
January 1999.  At that time, the RO considered service 
medical records showing the veteran injured his left wrist in 
April 1986 and was treated with partial resolution of 
symptoms.  His left wrist function was within normal limits, 
but he had pain on dorsiflexion and tenderness along the 
palmaris longus tendon.  

In April 2002, the RO increased the veteran's disability 
rating to 10 percent under DC 5215, based on a September 1999 
VA examination which revealed that he demonstrated 
dorsiflexion and palmar flexion to 50 degrees with tenderness 
and slightly decreased muscle strength.  At that examination, 
the veteran also complained of occasional pain while 
squeezing his hand, and reported that he could perform 
forceful only activities with the left hand.  

Review of the evidence shows that, at the April 2005 VA 
examination, the veteran demonstrated flexion to 25 degrees 
with pain and weakness.  The examiner noted the veteran was 
additional limited by pain, fatigue, and weakness following 
repetitive use.  There was slightly limited muscle strength 
and tenderness to palpation, but there were no findings of 
swelling, redness, heat, abnormal movement, or guarding.  At 
the September 2005 VA examination, the veteran demonstrated 
dorsiflexion to 70 degrees and palmar flexion to 40 degrees.  
The examiner noted the veteran's range of motion was limited 
due to pain and lack of endurance; however, there were no 
clinical findings of muscle atrophy, swelling, or 
instability.  The strength in the veteran's hand was slightly 
limited at 4/5.  

The Board notes that the veteran is right-handed and is 
disabled in the left, minor hand.  As noted, his service-
connected left wrist disability is currently assigned a 10 
percent evaluation under DC 5215, for limitation of motion of 
the wrist.  Under DC 5215, a 10 percent evaluation is 
warranted for limitation of the wrist manifested by palmar 
flexion limited in line with the forearm or dorsiflexion less 
than 15 degrees.  

The veteran is now assigned the highest possible disability 
rating under DC 5215.  Therefore, the Board has evaluated his 
under all other potentially applicable diagnostic codes to 
determine whether he can be rated higher than 10 percent.  
However, the September 2005 VA examination report reflects 
there was no ankylosis of the left wrist and there is no 
additional evidence showing the veteran has ankylosis of the 
wrist.  Therefore, DC 5214 is not for application.  

In evaluating the veteran's left wrist disability under the 
criteria in DeLuca, supra, the Board notes that the April and 
September 2005 VA examination reports show the veteran 
demonstrated pain on motion.  The examiner who conducted the 
April 2005 VA examination noted the veteran had additional 
limitation due to pain, fatigue, and weakness; however, 
neither he nor the examiner who conducted the September 2005 
examination estimated the veteran's additional functional 
limitation due to pain.  Nonetheless, the Board finds the 
veteran was not prejudiced thereby.  The Board notes that the 
veteran's symptoms would not assist him in obtaining a 
higher, or even compensable, rating under DC 5215.  However, 
in increasing the veteran's disability evaluation in April 
2002, the RO considered his pain and associated functional 
limitation.  See 38 C.F.R. § 4.56(c).  Therefore, an 
increased evaluation is not warranted based on application of 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  

Finally, pursuant to Fenderson, supra, the Board has 
considered whether the veteran was entitled to a "staged" 
rating for his service-connected disability, as the Court 
indicated can be done in this type of case.  However, upon 
reviewing the longitudinal record in this case, the Board 
finds that, at no time since the filing of the veteran's 
claim for service connection, in January 1999, has his left 
wrist disability been more disabling than as currently rated 
under the present decision.

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 10 percent for service-connected left wrist 
disability, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.  


ORDER

Entitlement to service connection for heart disorder is 
denied.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a stomach disorder is 
denied.

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected mild degenerative joint disease of the 
right hip iliotibial band with snapping hip syndrome is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected palmaris longus tendonitis is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


